Citation Nr: 1401961	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  06-20 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable rating for pseudofolliculitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel
INTRODUCTION

The Veteran had active duty service from March 1973 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from November 2005 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The November 2005 rating decision declined to reopen the Veteran's previously denied claim for service connection for PTSD, and the March 2008 rating decision granted service connection for pseudofolliculitis and assigned a noncompensable rating.  

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Acting Veterans Law Judge in July 2009.  A transcript of the hearing has been associated with the claims folder.

This is the third time that these issues have come before the Board.  In a March 2010 decision and remand, the Board reopened the Veteran's previously denied claim for entitlement to service connection for PTSD, denied a claim for an increased rating for a lumbar spine disability, and it remanded claims for entitlement to service connection for PTSD and entitlement to an increased rating for pseudofolliculitis.  

When the claims returned to the Board in January 2012, it denied both issues on appeal, and it remanded a claim for service connection for a depressive disorder.  The RO issued a Statement of the Case for the Veteran's claim for service connection for a depressive disorder in February 2012, and the Veteran did not submit a timely Substantive Appeal.  This issue is thus no longer before the Board.  

The Veteran appealed the denials of his claims for service connection for PTSD and for an increased rating for pseudofolliculitis to the Court of Appeals for Veterans Claims (Court).  In July 2013, the Court approved a Joint Motion for Remand that vacated the Board's January 2012 decision and returned these issues to the Board.  The Board recognizes that where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996). 

Further, the Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions with respect to the issue of entitlement to an increased rating for pseudofolliculitis, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The most probative evidence of record does not show that at any time during the pendency of the appeal the Veteran's pseudofolliculitis barbae covering at least 5 percent of the entire body, at least 5 percent of the exposed areas affected, or requiring intermittent systemic treatment rising to the level of corticosteroids or other immunosuppressive drugs.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for pseudofolliculitis barbae have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7813 (2008); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.27 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The claim being decided herein arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nonetheless, the Board finds that even if VA had an obligation to provide notice under 38 U.S.C.A. § 5103(a) and failed to do so, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the rating decision, the statement of the case, the supplemental statements of the case, and the Board's January 2012 decision.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Acting Veterans Law Judge (AVLJ) requested that the Veteran describe the current state of his skin disability and any treatment he currently receives.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran that was not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for a higher initial rating.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

With regard to the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and post-service records from the Social Security Administration (SSA) and Dr. Christopher Teague as well as from the Dallas, Temple, and Waco VA Medical Centers.  

The Veteran was also afforded examinations in February 2008 and November 2010.  These examinations are adequate to adjudicate the increased rating claim.  The November 2010 examination substantially complies with the Board's remand directions, as it provides information as to the severity of the Veteran's skin disorder that allows the Board to rate the severity of his condition under all relevant Diagnostic Codes.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including evidence found in Virtual VA and VBMS.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Entitlement to an Initial Compensable Rating for Pseudofolliculitis

The Veteran and his representative contend that the claimant's pseudofolliculitis barbae is manifested by adverse symptomatology that warrants the assignment of a compensable evaluation.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Moreover, in cases where the original rating assigned is appealed, consideration must be given to whether the veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's pseudofolliculitis barbae is rated under Diagnostic Code (DC) 7813 for dermatophytosis.  38 C.F.R. § 4.118.  That regulation directs the rating body to rate as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  

The regulations related to the rating of skin disabilities were revised effective October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); See also VAOPGCPREC 7-2003.  However, as set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008) unless the claimant specifically requests otherwise, which he did not in this case.  Accordingly, because the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in this case.  

Initially, the Board finds, as will be discussed in more detail below, that the Veteran's skin disability manifests only on the face and neck and its adverse symptomatology does not include scarring or lost motion.  Therefore, the Board will not rate the Veteran's service connected pseudofolliculitis barbae under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805.  38 C.F.R. § 4.118; Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"); Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995) (holding that the Board may consider whether another rating code is "more appropriate" than the one used by the RO).  This is true during the entire pendency of the appeal.  Fenderson, supra.

Under Diagnostic Code 7806 for dermatitis or eczema, a noncompensable disability rating is warranted for dermatitis covering less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period.  Dermatitis covering at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period warrants a 10 percent disability rating.  38 C.F.R. § 4.118.

The Veteran was afforded a general medical VA examination in February 2008.  At that time, the Veteran reported developing bumps at the base of the hair follicles in the beard area after shaving.  Examination revealed several bumps (less than five) at the base of the hair follicle in the beard area.  The Veteran otherwise had smooth skin on the shaved scalp and nape of the neck.  

An August 2009 VA treatment record reflects that the Veteran complained of irritation and multiple bumps related to shaving.  The Veteran stated that he had "no specific treatment for [this] condition."  

VA treatment records from November 2009 showed ten to fifteen small 1 to 3 mm hyperpigmented follicular-based papules of the bilateral jawline with four similar lesions noted to the left parietal scalp.  The Veteran received increased topical steroids to use twice daily.  

A January 2010 VA treatment record showed complaints of occasional acneiform lesions, which become irritated.  Examination revealed approximately fifteen small 1 to 3 mm hyperpigmented follicular-based papules and two pustules along the jawline bilaterally.  

The Veteran was afforded a VA examination in November 2010.  The Veteran used oral medication (minocycline) for approximately 18 months since 2007 and topical cream or ointments daily since August 2009.  Neither the oral medication nor the topical treatments are corticosteroids or immunosuppressives.  The examiner determined that less than 5 percent of exposed area and less than 5 percent total body surface area.  The Veteran experiences intermittent outbreaks resulting in pimples and itching.  These opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Additionally, the Board notes that treatment records generated throughout the appeal period document the Veteran's periodic use of several topical steroid creams to treat his pseudofolliculitis barbae.

As to the lay statements in support of claim from the Veteran and others found in the record regarding the severity of his adverse symptomatology, including the testimony given at the July 2009 hearing, the Veteran testified that he intermittently breaks out in itchy bumps after shaving.  Moreover, the Board finds that the claimant is competent and credible to report on what he can feel and see and his representative is competent and credible to report on what he can see such as the adverse symptomatology described by the claimant.  See Davidson, supra; Buchanan, supra.  

However, the Veteran has not provided any additional lay testimony that shows more than 5 percent of his body or exposed areas are affected or that he requires systemic treatment such as corticosteroids or immunesuppressives.  Moreover, the Board finds more competent and credible the expert opinions provided by his VA examiners regarding the severity of his adverse symptomatology than any lay claims to the contrary by the claimant and his representative.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Therefore, based upon the evidence of record, the Board finds that the Veteran's disability covers less than 5 percent of the entire body and less than 5 percent of exposed areas are affected as noted in the November 2010 VA examination.  

Additionally, the most probative evidence of record does not show that the Veteran receives intermittent systemic therapy such as corticosteroids or other immunosuppressive during any 12 month period during the pendency of the appeal.  While the Veteran does use several topical steroid creams, as noted by the VA examiner in November 2010 and as documented in his treatment records, these are not considered systemic therapy because "systemic" is defined as pertaining to or affecting the body as a whole.  See Dorland's Illustrated Medical Dictionary 1888 (31st ed. 2007) [hereinafter Dorland's].  And, as noted above, the topical steroid creams the Veteran uses only affect the area covered by pseudofolliculitis barbae and is addressed under the noncompensable rating criteria for a topical treatment.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

The July 2013 Joint Motion specifically found that the Board had not provided an adequate statement of reasons and bases as to why the Veteran's use of minocycline was not considered systemic therapy under Diagnostic Code 7806.  The Joint Motion stated that while "corticosteroids or other immunosuppressive drugs" is explicitly stated in the Diagnostic Code, the phrase is preceded by the words "such as" and is therefore not exhaustive.  

In light of the Joint Motion, the Board finds that, even if the Veteran's use of minocycline is considered systemic, it does not rise to the level of treatment contemplated by the 10 percent rating.  The Court has held that, in cases where the term "such as" is used, this phrase "demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In determining a correct rating under a Diagnostic Code employing such language, the Board may compare the symptom or example that is not specifically listed against those that are to determine whether the criteria for an increased rating have been met.  Id. at 442-43. 

Here, though the list of systemic treatments mentioned in Diagnostic Code 7806 is not exhaustive, the Board concludes that the Veteran's use of minocycline does not rise to the level of the drugs that are specifically mentioned in the Diagnostic Code.  A corticosteroid is "any of the 21-carbon steroids elaborated by the adrenal cortex . . . in response to corticotoprin released by the pituitary gland or to angiotensin."  Dorland's 429.  Corticosteroids "are used clinically for hormonal replacement therapy, for suppression of ACTH secretion by the anterior pituitary, as antineoplactic, antiallergic, and anti-inflammatory agents, and to suppress immune responses."  Id.  An immunosuppressive or immunosuppressant agent is "an agent capable of suppressing immune responses."  Id. at 935.  

In contrast, minocycline "is a semisynthetic broad-spectrum antibiotic of the tetracycline group."  Id. at 1186.  A broad-spectrum antibiotic is an antibiotic "that is effective against a wide range of bacteria, both gram-positive and gram-negative."  Id. at 101

The specific categories of drugs mentioned in Diagnostic Code 7806 therefore act on the body and its processes themselves, while the minocycline prescribed is used for agents that are external and not intrinsic to the body.  Quite simply, despite the fact that the Veteran has been prescribed systemic therapy and despite the fact that the list of systemic therapies included in Diagnostic Code 7806 is not exhaustive, the Veteran's use of minocycline does not rise to the level of the therapies that are explicitly listed under that Code.  The use of this systemic therapy therefore does not warrant assigning a compensable rating for the Veteran's pseudofolliculitis barbae.  

Accordingly, the Board finds that most probative evidence of record is against the claim for a compensable initial rating for pseudofolliculitis barbae under Diagnostic Code 7806. 38 C.F.R. § 4.118.  This is true during the entire pendency of the appeal and therefore consideration of staged ratings is not warranted.  Fenderson, supra.



Conclusion

As to the Veteran's claims that his service connected disability is worse than rated, to accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran reported itchy bumps after shaving.  As seen in the analysis above, the Board has considered these aspects of the Veteran's disability, and finds that the rating schedule (Diagnostic Code 7806) adequately provides for ratings based on these symptoms or impairments.  As the Board has considered all facets of the Veteran's skin disability in its schedular analysis, the Board finds that the Rating Schedule adequately measures and contemplates these aspects of his service-connected disability.  See 38 C.F.R. § 3.321(b)(1); Thun, supra.  As the rating schedule is adequate to rate the Veteran's service-connected pseudofolliculitis barbae, referral for extraschedular consideration is not warranted.  This is true during the entire pendency of the appeal.  Fenderson, supra.

As to the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability), the Board finds that it is not applicable to the current appeal as the Veteran has never complained that his pseudofolliculitis barbae alone caused him to be unable to obtain and maintain employment.

The Board also considered the doctrine of reasonable doubt.  However, as the most probative evidence of record is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim 

for a compensable evaluation for pseudofolliculitis barbae must be denied at all times during the pendency of the appeal.


ORDER

A initial compensable disability rating for pseudofolliculitis barbae is denied at all times during the pendency of the appeal.  


REMAND

In the July 2013 Joint Motion, the parties found that the Board did not support its finding that the Veteran does not suffer from PTSD with an adequate statement of reasons and bases because it did not discuss an August 2007 private treatment record from Lawrence Sloan, Ph.D. that diagnosed the Veteran as suffering from this disability after conducting a mental status examination.  Therefore, the Board finds that a remanded to obtain another opinion as to whether the Veteran has been diagnosis with PTSD in accordance with the AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV) at any time during the pendency of the appeal taking into account Dr. Sloan's diagnosis is required.

While the appeal is in remand status, his contemporaneous treatment records from the Central Texas VA Health Care System should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this issue is REMANDED to the RO/AMC for the following actions:

1.  Associate with the claims file, physically or electronically, all of the Veteran's contemporaneous treatment records from the Central Texas VA Health Care System.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After undertaking the above development to the extent possible, the RO/AMC should obtain an opinion as to whether the Veteran has suffered from PTSD in accordance with the DSM IV at any point during the pendency of his appeal.  

In this regard, return the claim file to the examiner who performed the Veteran's December 2010 VA PTSD examination.  If that examiner is not available, then provide the Veteran's claim file to any professional who is skilled in the diagnosis of psychiatric disorders.  If the examiner determines that it is not possible to offer an opinion without examining the Veteran, then such an examination should be scheduled.  

After reviewing the Veteran's claim file, the examiner is to state whether the Veteran has suffered from PTSD in accordance with the DSM IV at any time during the course of the appeals period.  The examiner must specifically address the positive and negative opinions of record, including Dr. Sloan's August 2007 PTSD diagnosis after conducting a mental status examination. 

If the examiner concludes that the Veteran has not suffered from PTSD in accordance with the DSM IV at any time during the pendency of the appeal, then a detailed explanation should be provided. 

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the claim.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


